DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “circular saw apparatus” in Claims 1-10, “chassis member” in Claim 1, and “pivotal mechanism” in Claims 6 and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loveless US 2010/0313867 (hereafter Loveless).

Regarding Claim 2, Loveless anticipates:
2. A circular saw apparatus (high speed gas powered saw with universal dust collection shroud, Title) comprising:  48Customer No.: 159606Docket No.: P1300-0001-P008 
a mobile circular saw (high speed gas powered saw assembly best shown in Figure 4), said mobile circular saw being adapted to cut a generally planar substrate (concrete, stone, tile, etc., Background), said mobile circular saw including a generally circular blade (blade 66); 
said mobile circular saw having a front end (labeled in attached Figure 4 below) and a rear end (labeled in attached Figure 4 below), wherein said mobile circular saw is adapted to be moved relative to said generally planar substrate in a direction from said rear end towards said front end during a cutting operation (structurally possible and typical operation therefore it meets the “adapted to be moved” claim limitation); 
said circular saw including a substantially rigid hose coupling tube (labeled in attached Figure 3 below), said hose coupling tube including an intake end (labeled in attached Figure 3 below) and an output end (exhaust port 18, labeled in attached Figures 3 and 4 below); said intake end being disposed in proximity to a cutting interface (labeled in attached Figures 3 and 4 below) between said generally circular blade and said generally planar substrate; said output end being disposed relatively proximate to said rear end (shown in attached Figure 4), said output end being adapted to be coupled to a vacuum hose (Paragraph [0020]).  


    PNG
    media_image1.png
    818
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    863
    689
    media_image2.png
    Greyscale


Regarding Claim 4, Loveless anticipates:
4. A circular saw apparatus as defined in claim 2 wherein said hose coupling tube (labeled in attached Figure 3 above) comprises a tube having a substantially circular cross-section (shown in Figure 4).  

Regarding Claim 5, Loveless anticipates:
5. A circular saw apparatus as defined in claim 2 wherein said hose coupling tube (labeled in attached Figure 3 above) is adapted to be spatially displaced away from an operational orientation to facilitate access to said generally circular blade (attachment collar 22, attachment arms 26, and attachment clamps 30 allow for the position to be adjusted or removed, Paragraph [0019] and [0020]).  

Regarding Claim 6, Loveless anticipates:
6. A circular saw apparatus as defined in claim 5 wherein said hose coupling tube (labeled in attached Figure 3 above) is adapted to be spatially displaced by activation of a pivotal mechanism to facilitate access to said generally circular blade (attachment collar 22, attachment arms 26, and attachment clamps 30 allow for the pivotally position, Paragraph [0019]-[0021]).  

Regarding Claim 10, Loveless anticipates:
10. A circular saw apparatus as defined in claim 2 further comprising a support bracket (attachment arms 26), said support bracket being adapted to support a fixed orientation of said hose coupling tube (labeled in attached Figure 3 above) during operation of said circular saw apparatus (high speed gas powered saw with universal dust collection shroud, Title).

Claims 2, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buser et al. US 6,748,660 (hereafter Buser et al.).

Regarding Claim 2, Buser et al. anticipates:
2. A circular saw apparatus (debris-collection device for a power saw, Title) comprising:  48Customer No.: 159606Docket No.: P1300-0001-P008 
a mobile circular saw (cut-off saw 10), said mobile circular saw being adapted to cut a generally planar substrate (surface 19), said mobile circular saw including a generally circular blade (saw blade 14); 
said mobile circular saw having a front end (labeled in attached Figure 7C below) and a rear end (labeled in attached Figure 7C below), wherein said mobile circular saw is adapted to be moved relative to said generally planar substrate in a direction from said rear end towards said front end during a cutting operation (structurally possible and typical operation therefore it meets the “adapted to be moved” claim limitation); 
said circular saw including a substantially rigid hose coupling tube (discharge arm 31, labeled in attached Figure 7C below), said hose coupling tube including an intake end (labeled in attached Figure 7C below) and an output end (labeled in attached Figure 7C below); said intake end being disposed in proximity to a cutting interface (shown in attached Figure 7C below) between said generally circular blade and said generally planar substrate; said output end being disposed relatively proximate to said rear end (shown in attached Figure 7C below), said output end being adapted to be coupled to a vacuum hose (external vacuum hose 20).  


    PNG
    media_image3.png
    349
    637
    media_image3.png
    Greyscale


Regarding Claim 3, Buser et al. anticipates:
3. A circular saw apparatus as defined in claim 2 wherein said intake end (labeled in attached Figure 7C above) is disposed relatively proximate to said front end (labeled in attached Figure 7C above) of said mobile circular saw (cut-off saw 10).  

Regarding Claim 7, Buser et al. anticipates:
7. A circular saw apparatus as defined in claim 2 wherein said hose coupling tube (discharge arm 31) includes a pivotal mechanism (mounting member 32 and spring 25 shown in Figures 7A-7C allows labeled intake end to pivot relative to the saw blade 14) at said intake end (labeled in attached Figure 7C above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless US 2010/0313867 (hereafter Loveless) in view of Jones US 5,540,210 (hereafter Jones).

Regarding Claim 8, Loveless discloses as shown in Figure 4 a hand-held concrete cutting saw of Claim 2, however, Loveless does not disclose the device comprises a plurality of wheels (wheels 32 and 56), said wheels being adapted to interface between said mobile circular saw (portable power saw 11) and said generally planar substrate (cutting surface 28) as shown in Figures 2-6.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Loveless concrete cutting saw to include the adjustable guide wheel set as taught by Jones with the motivation to maintain a constant cutting depth and relieve operator strain as taught by Jones.   

Regarding Claim 9, the combined Loveless and Jones device discussed in Claim 8 would include the Loveless concrete cutting saw of Figure 4 (Loveless) modified to include the Jones adjustable guide wheels set shown in Figures 2 and 5 (Jones).  As shown by Jones, the adjustable guide wheels are attached close to the rotational axis of the saw blade 16.  As shown in Loveless Figure 4, the labeled outlet end is located at a point close to the rearmost portion of the saw blade 66.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that in the combined device the output end extends rearwardly beyond a rearmost wheel of said plurality of wheels with the motivation to retain the depicted location of the Jones device on the Loveless device therefore maximizing the chance of success.  

Allowable Subject Matter
Regarding Claim 1, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claim. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of powered saws with dust collection devices or wheel attachments.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.